DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on April 27, 2022, Applicant amended claims 1, 3, 4, 7, and 17.
Applicant cancelled claim 5.
In the non-final rejection of January 5, 2022, Examiner objected to claims 1, 7, and 17. Applicant amended claims 1, 7, and 17. Objection is withdrawn.
Currently, claims 1-4 and 6-17 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prichard (US 5,988,700).
	In regards to claim 1, Prichard teaches an enteral feeding adapter (Figures 8-9) for use in delivering substances into a patient, the enteral feeding adapter suitable for use with a plurality of infusion sets having distal screw-on type connectors, the enteral feeding adapter comprising: 
an outer body component (fluidic connector [130]) made of a flexible material (column 6, lines 17-19)(Abstract)(column 5, lines 26-39) containing a feeding port (inner space of fluidic connector [130]) configured for receiving a distal connector of an infusion set, the feeding port defining an internal recess (inner space of fluidic connector [130])
a rigid body insert (luer adapter [132]) seated within the internal recess of the feeding port of the outer body component and defining a proximal section of the feeding port (Figure 9)
the rigid body insert further comprising a fitting section (labeled in Figure 9 below), wherein the fitting section extends proximally beyond a proximal end of the outer body component and defines a first engagement point with the outer body component (Figure 9)
the rigid body insert further comprising a first continuous radial seal barb (downwardly extending cylindrical portion [155]) that engages the flexible material of the outer body component and defines a second engagement point with the outer body component (column 6, lines 63-65)
the rigid body insert further comprising a plurality of separate and circumferentially spaced radial second seal barbs (plurality of gripping ribs [152]) distal to the first seal barb that engage the flexible material and define a series of third engagement points with the outer body component (column 6, lines 50-57), wherein gaps are present between adjacent second seal barbs (Figure 8), wherein the gaps are not all of equal size in a circumferential dimension (Figure 8)
the internal recess of the feeding port of the outer body component having a reduced geometry that is sized to create an interference fit with the first seal barb and the second seal barbs upon insertion of the rigid body insert into the outer body component to create a sealed interface between the outer body component and the rigid body insert (column 6, lines 50-57)(column 6, lines 63-65), wherein the first seal barb is located adjacent a proximal end of the rigid body insert (Figure 8), further wherein the internal recess of the feeding port of the outer body component comprises spaces and projections (labeled in Figure 5 below) to accommodate the second seal barbs (column 6, lines 17-19)(the spaces and projections, labeled in Figure 5 below, would accommodate the passage or receipt of the second seal barbs [152]), wherein the spaces and the projections are located adjacent a distal end of the internal recess (Figure 5), wherein the second seal barbs are located adjacent a distal end of the rigid body insert (Figure 8), and wherein the second seal barbs are in contact with the spaces and the projections when the rigid body insert is fully seated into the outer body component (Figure 9)(when the rigid body insert [132] is fully seated into the outer body component [130], as in Figure 9, there would be indirect contact between the second seal barbs [152] and the spaces and projections, labeled in Figure 5 below, via the portion of the outer body component therebetween the second seal barbs and the spaces and projections)

    PNG
    media_image1.png
    626
    589
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    656
    654
    media_image2.png
    Greyscale

	In regards to claim 2, Prichard teaches that the internal recess of the feeding port of the outer body component has a first geometry that conforms to a shape of the rigid body insert with reduced radial dimensions (column 6, lines 50-57), wherein the first geometry radially expands upon insertion of the rigid body insert into the internal recess (column 6, lines 17-19)(Abstract)(column 5, lines 26-39).
	In regards to claim 3, Prichard teaches that the second seal barbs (left and right gripping ribs of the plurality of gripping ribs [152]) have a same radial and circumferential dimension (Figure 8).
	In regards to claim 4, Prichard teaches that the gaps are defined such that the second seal barbs are not equally spaced around a circumference of the rigid body insert (Figure 8).	
	In regards to claim 11, Prichard teaches that the fitting section further comprises a fitting (internal threads) for connection to the infusion set (column 6, lines 25-26).  
	In regards to claim 12, Prichard teaches that the fitting comprises a Luer screw-on fitting (column 6, lines 25-26).  
	In regards to claim 13, Prichard teaches an injection port (labeled in Figure 8 below) configured in the outer body component for injection of a medication through the enteral feeding adapter.  

    PNG
    media_image3.png
    723
    577
    media_image3.png
    Greyscale

	In regards to claim 15, Prichard teaches wherein the second seal barbs have varying circumferential dimensions (left and right gripping ribs of the plurality of gripping ribs [152] have a circumferential dimension larger than the middle gripping rib of the plurality of gripping ribs) (Figure 8).  
	In regards to claim 16, Prichard teaches wherein the first seal barb has a proximal end and a distal end spaced from the fitting section of the rigid body insert (the proximal end and the distal end of downwardly extending cylindrical portion [155] are spaced from luer skirt [136] of the fitting section) (Figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Prichard, as applied to claims 1 and 16 above, and further in view of Parks et al (US 5,399,173).
	In regards to claim 6, Prichard teaches wherein the second seal barbs have a proximal end spaced from the first seal barb (the proximal end of the plurality of gripping ribs [152] is spaced from the proximal end of downwardly extending cylindrical portion [155]); however, Prichard does not teach a distal end that extends to the distal end of the rigid body insert, as Prichard teaches that the second seal barbs have a distal end that does not extend to the distal end of the rigid body insert (Figure 8). Parks et al teaches an enteral feeding adapter (Figures 5-8) wherein a second seal barb (rib [76]) has a distal end that extends to a distal end of a rigid body insert (ferrule [70]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second seal barbs, of the enteral feeding adapter of Prichard, to have a distal end that extends to the distal end of the rigid body insert, as taught by Parks et al, as such will facilitate the process of inserting the rigid body insert into the outer body component (column 5, lines 33-43).
	In regards to claim 7, in the modified enteral feeding adapter of Prichard and Parks et al, Prichard teaches that the second seal barbs taper in a radial dimension from the proximal end to the distal end thereof (Figure 8).
	In regards to claim 14, Prichard does not teach a second one of the feeding port configured in the outer body component for receipt of a second infusion set. Parks et al teaches an enteral feeding adapter (Figure 1) comprising a second one [38] of a feeding port (jejunal inlet port [30] and gastrostomy inlet port [38]) configured in an outer body component for receipt of a second infusion set. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the enteral feeding adapter, of Prichard, with a second one of the feeding port, as taught by Parks et al, as such will allow the first one of the feeding port to be a jejunal inlet port for permitting liquid food or medication to be delivered to the jejunum (column 1, lines 36-43) and the second one of the feeding port to be a gastrostomy inlet port for drainage or food outlet to the stomach (column 1, lines 44-48).
	In regards to claim 17, Prichard does not teach wherein the first seal barb tapers in a radial dimension from the proximal end to the distal end thereof. Parks et al teaches an enteral feeding adapter (Figures 5-8) wherein a first seal barb (rib [74]) tapers in a radial dimension from a proximal end to a distal end thereof (Figure 7). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first seal barb, of the enteral feeding adapter of Prichard, to taper in a radial dimension from the proximal end to the distal end thereof, as taught by Parks et al, as such will facilitate the process of inserting the rigid body insert into the outer body component (column 5, lines 33-43)

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prichard, as applied to claim 1 above, and further in view of McMichael (US 6,808,521).
	In regards to claim 8, Prichard teaches a tube (labeled in Figure 8 above); however, Prichard is silent about whether the tube is an internal tube of the feeding port extending distally within the outer body component from the distal end of the rigid body insert. McMichael teaches an enteral feeding adapter (Figures 1-2) wherein a feeding port (inner space of proximal adapter body [102]) comprises an internal tube (adapter tube [162]) extending distally within an outer body component [102] from a distal end of a rigid body insert (distal end [164]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tube, of the enteral feeding adapter of Prichard, to be an internal tube of the feeding port extending distally within the outer body component from the distal end of the rigid body insert, as taught by McMichael, as such will allow for directing enteral feeding solutions and medication to the patient (column 4, lines 51-54) and for providing protection to the proximal end of the tube from degradation by being surrounded by the outer body component (Figure 1).
	In regards to claim 9, in the modified enteral feeding adapter of Prichard and McMichael, Prichard is silent about whether the tube is a molded structure of the outer body component. McMichael does not teach that the internal tube is a molded structure of the outer body component, as McMichael teaches that the internal tube is a tube [162] formed separately from the outer body component, with the outer body component molded around the separately formed tube (Figure 1). But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the internal tube, of the modified enteral feeding adapter of Prichard and McMichael, to be a molded structure of the outer body component, as Applicant has not disclosed that such a configuration of the internal tube and the outer body component provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the internal tube being formed separately from the outer body component, with the outer body component molded around the separately formed tube, as taught by McMichael, as either configuration of the internal tube and the outer body component will allow for directing enteral feeding solutions and medication to the patient.
	In regards to claim 10, in the modified enteral feeding adapter of Prichard and McMichael, Prichard is silent about whether the tube is formed separately from the outer body component, with the outer body component molded around the separately formed tube. McMichael teaches that the internal tube is a tube [162] formed separately from the outer body component, with the outer body component molded around the separately formed tube (Figure 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the internal tube, of the modified enteral feeding adapter of Prichard and McMichael, to be a tube formed separately from the outer body component, with the outer body component molded around the separately formed tube, as taught by McMichael, as such will allow for directing enteral feeding solutions and medication to the patient (column 4, lines 51-54) and for providing protection to the proximal end of the tube from degradation by being surrounded by the outer body component (Figure 1).

Response to Arguments
Applicant's arguments filed April 27, 2022, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: Applicant respectfully submits that the cited references fail to teach or suggest each and every claim limitation of the pending claims. Specifically, the cited references fail to teach or suggest the limitation, "wherein gaps are between adjacent second seal barbs, wherein the gaps are not all of equal size in one or both of a radial dimension or a circumferential dimension." The Office Action has alleged that the fluid connector 130 with an inner space, the luer adapter 132, the downwardly extending cylindrical portion of a flange 154, and the plurality of gripping ribs 152 of Prichard teaches the claims as amended. Further, the Office Action alleges that the plurality of gripping ribs 152 and Figure 8 of Prichard teach or suggest simultaneously that the second seal barbs have a same radial and circumferential dimension, gaps between adjacent second seal barbs, and the gaps being of unequal sizes in one or both of a radial dimension or a circumferential dimension. Applicant respectfully disagrees. In particular, Applicant can find no discussion of the gaps between adjacent second seal barbs, much less discussion of gaps having unequal sizes in either a radial dimension or a circumferential dimension. Because of this lack in discussion, the Office Action points to Figure 8 alone as allegedly teaching this feature. However, Applicant respectfully submits that one of ordinary skill in the art could not take Figure 8 alone and be taught or suggested gaps of unequal size in either a radial or a circumferential dimension. Looking at Figure 8 of Prichard, the plurality of ribs 152 are depicted. Applicant fails to see how the spaces between the plurality of ribs 152, as shown in Figure 8, in any way indicate the spaces are unequal in either a radial or circumferential dimension. At best, assuming that Figure 8 depicts the spaces between the plurality of ribs 152 as being unequal, this would be the result of artistic imperfections. This is because any discussion provided which discusses the plurality of ribs 152, and implicitly the spaces between the ribs 152, would lead one of ordinary skill to believe the spaces should be kept similar. In particular, Prichard states, "a plurality of ribs 152 present an increasing outer diameter to meet the internally graduated fluidic connector 130. The plurality of ribs 152 are adapted to present a noncontinuous circular surface area of contact to the interior of fluidic connector 130." As shown here, whenever the plurality of ribs 152 are discussed in Prichard, they are discussed together as "presenting an outer diameter" or "present[ing] a noncontinuous circular surface area of contact." Nowhere, are the plurality of ribs 152 discussed7 individually which would likely be necessary to describe the ribs as having unequal gaps. In contrast, the present claims require that the gaps 38 are not all of equal size in one or both of a radial dimension 43 or a circumferential dimension 40. This feature is also discussed in the Original Application, the Original Application stating, "In the depicted embodiments, these gaps 38 have a varying size such that the barbs 32 are not spaced equally around the circumference of the rigid body insert 28. In addition, the gaps 38 have a radial depth 43 that may also vary between different gaps 38, as depicted in Fig. 7. Each barb 38 also has a circumferential dimension 40 that may be uniform among the barbs (depicted in the various figures), or may vary between different barbs 32." Thus, Applicant respectfully submits that Prichard fails to teach gaps of unequal sizes, and therefore fails to teach the claims as amended. Moreover, none of the cited references remedy the deficiencies noted in Prichard (Remarks, pages 6-8). Examiner disagrees. Prichard teaches wherein gaps are present between adjacent second seal barbs [152] (Figure 8), wherein the gaps are not all of equal size in a circumferential dimension (Figure 8). MPEP 2125 I. DRAWINGS CAN BE USED AS PRIOR ART recites:
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."
Figure 8 clearly shows the structure which is claimed: the left gap (which occurs between the left gripping rib and the middle gripping rib of the plurality of gripping ribs [152]) is wider in the circumferential dimension than the right gap (which occurs between the middle gripping rib and the right gripping rib of the plurality of gripping ribs [152]), thus the gaps are not all of equal size in the circumferential dimension. And it does not matter whether this feature shown in Figure 8 is unintended or unexplained in the Specification. Figure 8 as a drawing serves as disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783